DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with agent Yen Jung Sung on 8/6/2021.

The application has been amended as follows: 
In the Abstract, line 7, the word “be” is deleted.
In Claim 5, line 3, the word --is-- is inserted before the word “connected.” 
In Claim 6, the phrase “in claim 1” is deleted and replaced by the phrase –in claim 4--.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel auxiliary handle for a walking assistance device including a tube seat with a positioning space for a crutch tube, first and second bushings in the positioning space, a quick release unit and an assembling portion on the other side of the seat, the assembling portion having a positioning groove with horizontal and vertical stopping positions, a handgrip tube including a connection portion and a handle portion, where the connecting portion is pivotally connected to the assembling portion via a shaft and has a positioning protrusion, and an elastic member is disposed between the connection portion and the assembling portion.
The prior art generally teaches fixed auxiliary handgrips (see Warry, Goddard, and Lai) fails to teach the pivoting relationship or the details thereof. Birnbaum teaches an integrated pivoting handle but fails to teach the details of the tube seat. Kluttz, Haygood, Wilensky et al., and Ryder et al. teach pivoting handles but similarly fail to teach the tube seat or the use of a protrusion-groove relationship. Jenkins and Badiali teach auxiliary handles for other objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636